internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-114170-00 date date legend taxpayer partnership residence on date the internal_revenue_service issued ltr plr- to taxpayer the purpose of this letter is to inform you that ltr is hereby revoked in accordance with section dollar_figure of revproc_2001_1 2001_1_irb_1 date ltr held that for purposes of sec_121 of the code that taxpayer is treated as owning residence for the period of time that residence was held in partnership we hereby revoke ltr because it is not in accord with the current views of the service sec_7805 of the code provides that the secretary_of_the_treasury or_his_delegate may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2001_1 provides that a letter_ruling found to be in error or not in accord with the current views of the internal_revenue_service may be revoked or modified unless it was a part of a closing_agreement if a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation section dollar_figure provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer to whom the letter_ruling was issued provided that inter alia the taxpayer relied in good_faith on the letter_ruling and revoking or modifying the letter_ruling would be to the taxpayer’s detriment section dollar_figure prescribes the procedures for requesting relief under sec_7805 plr-114170-00 in accordance with section dollar_figure of revproc_2001_1 taxpayer submitted a statement requesting that we limit the retroactive application of this revocation based upon that statement and pursuant to the authority of sec_7805 of the code we hereby provide that this revocation of ltr will apply to taxpayer without retroactive effect s paul f kugler sincerely associate chief_counsel passthroughs and special industries
